UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN
AT MILWAUKEE

/
ESTATE OF TERRY WILLIAMS,
By Special Administrator CUC HUYNH,
509 W. Keefe, Milwaukee 53206
L.W., DAUGHTER OF TERRY WILLIAMS,
By LAQESHA GREEN
4015 18" Street, Milwaukee, WI 53209, and
CUC HUYNH,
Plaintiffs, Case No. 2:18-CV-1222

¥.

MICHAEL TRUAX, Deputy for the Milwaukee
Sheriffs Department, and JOHN DOE #1, and other
unnamed members of the Milwaukee County
Sheriff's Dept.,
Defendants.
/

 

MOTION TO WITHDRAW

COMES NOW the above-captioned defense counsel, Attorney Walter W. Stern II, who
currently represents Cuc Huynh, Special Administrator of the Estate of Terry Williams, and
L.W. The parties have had a difference of opinion with respect to the case and the Plaintiffs
have decided to pursue alternate representation.

Because continued representation of said Plaintiffs would be unethical and improper,
counsel requests that the Court sign an Order permitting counsel to withdraw, so that said
Plaintiff can retain alternate counsel.

A copy of this motion is sent to Cuc Huynh, 5030 54" Street, Milwaukee, WI 53218.

Plaintiffs’ counsel requests that the Court enter an Order permitting withdraw within ten
(10) days of the receipt of this motion, unless there is any objection to this withdraw by the Court
or by the Plaintiff.

Dated this 22"4 day of October, 2019 |
[fw

Walter W. Stern III
Attorney for Petitioners
State Bar No. 1014060

Case 2:18-cv-01222-PP_ Filed 10/24/19 Page 1of4 Document 29

 
920 85" Street, Unit 123
Kenosha, WI 53142

(262) 880-0192/(262) 997-1101
wstern] @wi.rr.com

 

Case 2:18-cv-01222-PP Filed 10/24/19 Page 2o0f4 Document 29

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN
AT MILWAUKEE

/

 

ESTATE OF TERRY WILLIAMS,

By Special Administrator CUC HUYNH,

509 W. Keefe, Milwaukee 53206

L.W., DAUGHTER OF TERRY WILLIAMS,
By LAQESHA GREEN

4015 18" Street, Milwaukee, WI 53209, and
CUC HUYNH,
Plaintiffs, Case No. 2:18-CV-1222
Vv.

MICHAEL TRUAX, Deputy for the Milwaukee
Sheriff's Department, and JOHN DOE #1, and other
unnamed members of the Milwaukee County
Sheriffs Dept.,
Defendants.
/

AFFIDAVIT IN SUPPORT OF
MOTION TO WITHDRAW

Walter W. Stern III, on oath, deposes and states:

1. I am the attorney originally hired to represent the Estate of Terry Williams in the
instant civil action.

2 The Special Administrator, Cuc Huynh, and I are no longer able to work together
due to a fundamental disagreement on how to handle the case.

3, As such, I would ask that the Court allow me to withdraw effective immediately.

4. I have advised Cuc Huynh that she should seek alternate counsel in the event she
wishes to pursue the litigation. |

Dated this 22" day of October, 2019 / a

 

Walter W. Stern, III
Sworn to before me this 22™4
day of October, 2019

Case 2:18-cv-01222-PP Filed 10/24/19 Page 30f 4 Document 29

 
 

My commission expires L213 QQ,
OS \- VAN A n
eNieetseen 5

Case 2:18-cv-01222-PP Filed 10/24/19 Page 4o0f4 Document 29

 
